Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35712 Page 1 of 21


     1       MAYER BROWN LLP
              Matthew H. Marmolejo (CA Bar No. 242964)
     2        mmarmolejo@mayerbrown.com
             350 S. Grand Avenue
     3       25th Floor
             Los Angeles, CA 90071-1503
     4         Ori Lev (DC Bar No. 452565)
              (pro hac vice)
     5        olev@mayerbrown.com
               Stephen M. Medlock (VA Bar No. 78819)
     6        (pro hac vice)
              smedlock@mayerbrown.com
     7       1999 K Street, N.W.
             Washington, D.C. 20006
     8       Telephone: +1.202.263.3000
             Facsimile: +1.202.263.3300
     9
             SOUTHERN POVERTY LAW CENTER
    10         Melissa Crow (DC Bar No. 453487)
               (pro hac vice)
    11         melissa.crow@splcenter.org
             1101 17th Street, N.W., Suite 705
    12       Washington, D.C. 20036
             Telephone: +1.202.355.4471
    13       Facsimile: +1.404.221.5857
    14       Additional counsel listed on next page
             Attorneys for Plaintiffs
    15
                               UNITED STATES DISTRICT COURT
    16
                             SOUTHERN DISTRICT OF CALIFORNIA
    17
         Al Otro Lado, Inc., et al.,                  Case No.: 17-cv-02366-BAS-KSC
    18

    19                      Plaintiffs,               JOINT MOTION FOR
                                                      DETERMINATION OF MAY 2020
    20            v.                                  CLAWBACK DISPUTE
    21   Chad F. Wolf,1 et al.,
    22
                            Defendants.
    23                                                DECLARATIONS OF STEPHEN M.
                                                      MEDLOCK AND ALEXANDER J.
    24                                                HALASKA FILED CONCURRENTLY
    25

    26

    27
         1
          Acting Secretary Wolf is automatically substituted for former Acting Secretary
    28   McAleenan pursuant to Fed. R. Civ. P. 25(d).
                                                            JOINT MOTION FOR DETERMINATION OF
                                                                            DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35713 Page 2 of 21


     1

     2   CENTER FOR CONSTITUTIONAL RIGHTS
     3     Baher Azmy (NY Bar No. 2860740) (pro hac vice)
           bazmy@ccrjustice.org
     4     Ghita Schwarz (NY Bar No. 3030087) (pro hac vice)
           gschwarz@ccrjustice.org
     5     Angelo Guisado (NY Bar No. 5182688) (pro hac vice)
           aguisado@ccrjustice.org
     6
         666 Broadway, 7th Floor
     7   New York, NY 10012
         Telephone: +1.212.614.6464
     8   Facsimile: +1.212.614.6499
     9   SOUTHERN POVERTY LAW CENTER
           Sarah Rich (GA Bar No. 281985) (pro hac vice)
    10     sarah.rich@splcenter.org
           Rebecca Cassler (MN Bar No. 0398309) (pro hac vice)
    11     rebecca.cassler@splcenter.org
    12   150 E. Ponce de Leon Ave., Suite 340
         Decatur, GA 30030
    13   Telephone: +1.404.521.6700
         Facsimile: +1.404.221.5857
    14
       AMERICAN IMMIGRATION COUNCIL
    15
         Karolina Walters (DC Bar No. 1049113) (pro hac vice)
    16   kwalters@immcouncil.org
       1331 G St. NW, Suite 200
    17 Washington, D.C. 20005
       Telephone: +1.202.507.7523
    18 Facsimile: +1.202.742.5619

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                       JOINT MOTION FOR DETERMINATION OF
                                                                       DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35714 Page 3 of 21


     1         The parties submit this joint motion for purposes of deciding the propriety of
     2   certain of Defendants’ claims of deliberative-process privilege.              This motion
     3   addresses a claw back notice was served on May 29, 2020 (the “May Clawback”).
     4   Plaintiffs disputed several of the privilege claims. The parties have met, conferred,
     5   and narrowed their disputes to 34 documents, or portions thereof, which are listed
     6   below and will be lodged with this Court for in camera review, highlighted to
     7   identify the material over which Defendants are asserting privilege.
     8
              Documents      Bates Range       Defendants’ Deliberative Process Privilege
     9
                                                            (“DPP”) Assertions
    10             1        AOL-DEF-        DPP: entire document; email chain gathering,
                            00095574        presenting, and revising information and estimates
    11                                      in response to request from DHS Secretary for
                                            purposes of informing future policy decisions
    12                                      relating to implementation of queue management,
                                            which reflects internal deliberations and identifies
    13
                                            the decisionmakers' predecisional considerations
    14                                      for policymaking.
                   2        AOL-DEF-        DPP: entire document; email chain gathering,
    15                      00090887        presenting, and revising information and estimates
                                            in response to request from DHS Secretary for
    16                                      purposes of informing future policy decisions
    17                                      relating to implementation of queue management,
                                            which reflects internal deliberations and identifies
    18                                      the decisionmakers' predecisional considerations
                                            for policymaking.
    19             3        AOL-DEF-        DPP: entire document; email chain gathering,
                            00090901        presenting, and revising information and estimates
    20                                      in response to request from DHS Secretary for
    21                                      purposes of informing future policy decisions
                                            relating to implementation of queue management,
    22                                      which reflects internal deliberations and identifies
                                            the decisionmakers' predecisional considerations
    23                                      for policymaking.
                   4        AOL-DEF-        DPP: entire document; email chain gathering,
    24
                            00377294        presenting, and revising information and estimates
    25                                      in response to request from DHS Secretary for
                                            purposes of informing future policy decisions
    26                                      relating to implementation of queue management,
                                            which reflects internal deliberations and identifies
    27                                      the decisionmakers' predecisional considerations
                                            for policymaking.
    28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                   1                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35715 Page 4 of 21


     1           5       AOL-DEF-      DPP: entire document; email chain gathering,
                         00095562      presenting, and revising information and estimates
     2                                 in response to request from DHS Secretary for
     3                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
     4                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
     5                                 for policymaking.
                 6       AOL-DEF-      DPP: entire document; email chain gathering,
     6
                         00095578      presenting, and revising information and estimates
     7                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
     8                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
     9                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    10
                 7       AOL-DEF-      DPP: entire document; email chain gathering,
    11                   00095582      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    12                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    13                                 which reflects internal deliberations and identifies
    14                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    15           8       AOL-DEF-      DPP: entire document; email chain gathering,
                         00095816      presenting, and revising information and estimates
    16                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    17                                 relating to implementation of queue management,
    18                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    19                                 for policymaking.
                 9       AOL-DEF-      DPP: entire document; email chain gathering,
    20                   00276327      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    21
                                       purposes of informing future policy decisions
    22                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    23                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    24           10      AOL-DEF-      DPP: entire document; email chain gathering,
                         00095827      presenting, and revising information and estimates
    25
                                       in response to request from DHS Secretary for
    26                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    27                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    28
                                                         JOINT MOTION FOR DETERMINATION OF
                                              2                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35716 Page 5 of 21


     1                                 for policymaking.
                 11      AOL-DEF-      DPP: entire document; email chain gathering,
     2                   00095832      presenting, and revising information and estimates
     3                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
     4                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
     5                                 the decisionmakers' predecisional considerations
                                       for policymaking.
     6
                 12      AOL-DEF-      DPP: entire document; email chain gathering,
     7                   00224218      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
     8                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
     9                                 which reflects internal deliberations and identifies
    10                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    11           13      AOL-DEF-      DPP: entire document; email chain gathering,
                         00288076      presenting, and revising information and estimates
    12                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    13                                 relating to implementation of queue management,
    14                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    15                                 for policymaking.
                 14      AOL-DEF-      DPP: entire document; email chain gathering,
    16                   00288078      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    17
                                       purposes of informing future policy decisions
    18                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    19                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    20           15      AOL-DEF-      DPP: entire document; email chain gathering,
                         00224243      presenting, and revising information and estimates
    21
                                       in response to request from DHS Secretary for
    22                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    23                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    24                                 for policymaking.
    25

    26

    27

    28
                                                         JOINT MOTION FOR DETERMINATION OF
                                              3                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35717 Page 6 of 21


     1           16      AOL-DEF-      DPP: entire document; email chain gathering,
                         00351591      presenting, and revising information and estimates
     2                                 in response to request from DHS Secretary for
     3                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
     4                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
     5                                 for policymaking.
                 17      AOL-DEF-      DPP: entire document; email chain gathering,
     6                   00074316      presenting, and revising information and estimates
     7                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
     8                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
     9                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    10
                 18      AOL-DEF-      DPP: entire document; email chain gathering,
    11                   00371167      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    12                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    13                                 which reflects internal deliberations and identifies
    14                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    15           19      AOL-DEF-      DPP: entire document; email chain gathering,
                         00371170      presenting, and revising information and estimates
    16                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    17                                 relating to implementation of queue management,
    18                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    19                                 for policymaking.
                 20      AOL-DEF-      DPP: entire document; email chain gathering,
    20                   00790693      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    21
                                       purposes of informing future policy decisions
    22                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    23                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    24           21      AOL-DEF-      DPP: entire document; email chain gathering,
                         01269953      presenting, and revising information and estimates
    25
                                       in response to request from DHS Secretary for
    26                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    27                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    28
                                                         JOINT MOTION FOR DETERMINATION OF
                                              4                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35718 Page 7 of 21


     1                                 for policymaking.
     2           22      AOL-DEF-      DPP: entire document; email chain gathering,
                         01269954      presenting, and revising information and estimates
     3                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
     4                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
     5
                                       the decisionmakers' predecisional considerations
     6                                 for policymaking.
                 23      AOL-DEF-      DPP: entire document; email chain gathering,
     7                   01269961      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
     8                                 purposes of informing future policy decisions
     9                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    10                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    11           24      AOL-DEF-      DPP: entire document; email chain gathering,
                         00902186      presenting, and revising information and estimates
    12                                 in response to request from DHS Secretary for
    13                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    14                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    15                                 for policymaking.
                 25      AOL-DEF-      DPP: entire document; email chain gathering,
    16                   00902179      presenting, and revising information and estimates
    17                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    18                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    19                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    20
                 26      AOL-DEF-      DPP: entire document; email chain gathering,
    21                   00902188      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    22                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    23                                 which reflects internal deliberations and identifies
    24                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    25           27      AOL-DEF-      DPP: entire document; email chain gathering,
                         00908907      presenting, and revising information and estimates
    26                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    27                                 relating to implementation of queue management,
    28                                 which reflects internal deliberations and identifies
                                                           JOINT MOTION FOR DETERMINATION OF
                                              5                            DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35719 Page 8 of 21


     1                                 the decisionmakers' predecisional considerations
                                       for policymaking.
     2                   AOL-DEF-
                 28                    DPP: entire document; email chain gathering,
     3                   00908910      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
     4                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
     5                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
     6
                                       for policymaking.
     7           29      AOL-DEF-      DPP: entire document; email chain gathering,
                         01037128      presenting, and revising information and estimates
     8                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
     9                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    10
                                       the decisionmakers' predecisional considerations
    11                                 for policymaking.
                 30      AOL-DEF-      DPP: entire document; email chain gathering,
    12                   01037131      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    13                                 purposes of informing future policy decisions
    14                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    15                                 the decisionmakers' predecisional considerations
                                       for policymaking.
    16           31      AOL-DEF-      DPP: entire document; email chain gathering,
                         01037134      presenting, and revising information and estimates
    17
                                       in response to request from DHS Secretary for
    18                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    19                                 which reflects internal deliberations and identifies
                                       the decisionmakers' predecisional considerations
    20                                 for policymaking.
                 32      AOL-DEF-      DPP: entire document; email chain gathering,
    21
                         01037137      presenting, and revising information and estimates
    22                                 in response to request from DHS Secretary for
                                       purposes of informing future policy decisions
    23                                 relating to implementation of queue management,
                                       which reflects internal deliberations and identifies
    24                                 the decisionmakers' predecisional considerations
    25                                 for policymaking.
                 33      AOL-DEF-      DPP: entire document; email chain gathering,
    26                   01037139      presenting, and revising information and estimates
                                       in response to request from DHS Secretary for
    27                                 purposes of informing future policy decisions
                                       relating to implementation of queue management,
    28
                                                         JOINT MOTION FOR DETERMINATION OF
                                              6                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35720 Page 9 of 21


     1                                          which reflects internal deliberations and identifies
                                                the decisionmakers' predecisional considerations
     2                                          for policymaking.
     3              34        AOL-DEF-          DPP: entire document; substantive discussion of
                              00288011          non-final proposed changes and edits to DHS
     4                                          Secretary's queue management memo and
                                                information provided for purposes of informing
     5                                          potential decisionmaking regarding
                                                implementation of queue management.
     6
                   352        AOL-DEF-          DPP: entire document; substantive discussion of
     7                        00288013          non-final proposed changes and edits to DHS
                                                Secretary's queue management memo and
     8                                          information provided for purposes of informing
                                                potential decisionmaking regarding
     9                                          implementation of queue management.
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27
         2
          These documents are referred to below as “Doc.” They will be lodged with the Court for in
    28   camera review by Defendants.
                                                                  JOINT MOTION FOR DETERMINATION OF
                                                       7                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35721 Page 10 of 21


      1                       DEFENDANTS’ ARGUMENT
      2
             I.      INTRODUCTION
                  Plaintiffs are challenging Defendants’ assertion of deliberative process
      3
          privilege over several related email chains that pertain to the government’s high-
      4
          level deliberative processes with respect to queue management. There is no
      5
          question—and Plaintiffs do not dispute—that the material at issue is protected by
      6
          the deliberative process privilege. The emails in question predate the decision to
      7
          issue the June 5, 2018 Prioritization-Based Queue Management Memorandum and
      8
          were prepared to assist the decisionmaker in arriving at a final decision. Sierra Club,
      9
          Inc. v. U.S. Fish & Wildlife Serv., 925 F.3d 1000, 1012 (9th Cir. 2019); see also id.
     10
          at 1014 (holding that a document created by a final decisionmaker was not
     11
          predecisional because it represented the final view of the agency). They are also
     12
          deliberative, and their disclosure “would expose an agency’s decisionmaking
     13   process in such a way to discourage candid discussion within the agency and thereby
     14   undermine the agency’s ability to perform its function.” Carter v. U.S. Dep’t of
     15   Commerce, 307 F.3d 1084, 1089 (9th Cir. 2002). Nor should the privilege yield in
     16   this case. There is no need to delve into internal, high-level deliberations to assess
     17   whether the government’s queue management policies are supported by adequate
     18   reasoning. Accordingly, these materials should not be disclosed so as to “protect[]
     19   and encourage[] the agency’s ability to have candid discussions.” California Native
     20   Plant Society v. U.S. Envtl. Prot. Agency, 251 F.R.D. 408,411 (N.D. Cal. 2008).
     21           The privilege should not give way here. Contrary to Plaintiffs’ allegation, see
     22   infra at p. 13, Defendants have not used the privilege as a sword and a shield, as they
     23   have not previously relied on the privileged deliberations at issue or similar

     24   predecisional deliberations in defense of their case. Rather, the disclosure of the

     25
          privileged material was inadvertent. Further, contrary to Plaintiffs’ allegation, these
          documents do not reveal or show any “intent” related to the policy at issue. The
     26
          documents compile certain information requested by the DHS Secretary as part of
     27
          the decisionmaking process, but do not contain any discussion of the reasons or
     28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                     8                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35722 Page 11 of 21


      1   “intent” underlying the policy decision itself. Lastly, the government maintains that
      2   these deliberations—even if they demonstrated “intent”—are irrelevant to the issues
      3   to be decided in this case. At issue here is the objective validity of the government’s
      4   metering or “queue management” practices, not its “intent” or even the
      5   decisionmaking process itself. It is true that Judge Bashant has stated that the validity
      6   of the government’s justification for metering—operational capacity constraints in
      7   light of CBP’s multiple statutory mission sets—is at issue. However, the validity of
      8   this justification must be examined on its merits by evaluating the facts underlying
      9   those capacity constraints, which Defendants have produced in discovery. See Motor

     10   Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 50 (1983) (“It is well-established

     11
          that an agency’s action must be upheld, if at all, on the basis articulated by the agency
          itself.”). But even if “intent” were relevant, there is no need for Plaintiffs to delve
     12
          into predecisional deliberations, particularly those that do not, on their face, contain
     13
          any discussion of “intent,” because the government’s interest in ensuring the free
     14
          flow of policy ideas would be harmed by disclosure of their deliberations.
     15

     16      II.      THE DOCUMENTS AT ISSUE.

     17            Defendants assert the privilege over the entirety of various email chains
     18   relating to the proposed adoption of the June 2018 Prioritization-Based Queue
     19   Management Memo, which were inadvertently produced in discovery. The May 24,
     20   2018 email conversation collects information, projections, and estimates, from CBP
     21   officials about certain possible effects of the
     22                              , in response to questions from the Secretary of Homeland
     23   Security. Docs. 1-32, see Draganac Decl. ¶ 5-7. This information was then relayed
     24   through CBP leadership to the DHS Secretary as part of the decisionmaking process
     25   surrounding the implementation of the Prioritization-Based Queue Management
     26   pilot. Docs. 33-35, see Draganac Decl. ¶ 5-7, 8.
     27            These documents are protected by the deliberative process privilege because
     28   they (1) reveal predecisional information collected as part of the decisionmaking
                                                               JOINT MOTION FOR DETERMINATION OF
                                                     9                         DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35723 Page 12 of 21


      1   process; and (2) reveal the thought processes and considerations of senior
      2   policymakers at CBP and DHS in determining whether to implement prioritization-
      3   based queue management as set forth in the later June 5, 2018 Prioritization-Based
      4   Queue Management memo. See Draganac Decl. ¶¶ 5-7, 8. The questions posed by
      5   the Secretary in preparation for the May 24, 2018 meeting reveal the content of
      6   internal deliberations. Further, the responses were clearly considered by both CBP
      7   and DHS decision-makers, as opposed to the “Point of Entry Briefing” rejected by
      8   the court as not entitled to deliberative process privilege in its May 1 Privilege Order
      9   (ECF No. 446).
     10      III.   THE DELIBERATIVE PROCESS SHOULD NOT YIELD
     11             BECAUSE THE HARMS OF DISCLOSURE OUTWEIGH THE
     12             NEED FOR THE DOCUMENTS.
     13         For the privilege to yield, the Court must determine whether Plaintiffs’ “need
     14   for the materials and need for accurate fact-finding override[s] the government’s
     15   interest in nondisclosure” after considering: (1) the relevance of the evidence; (2)
     16   the availability of other evidence; (3) the government’s role in the litigation; and (4)
     17   the extent to which disclosure would hinder frank and independent discussion
     18   regarding contemplated policies and decisions. F.T.C. v. Warner Commc’ns, Inc.,
     19   742 F.3d 1156, 1161 (9th Cir. 1984). Here, the harms that would result from
     20
          disclosure of internal deliberations far outweigh Plaintiffs’ need for the documents.
     21
                Plaintiffs have not met their burden to show that the privilege over these
     22
          documents should yield. Plaintiffs argue that these emails are “critical” to their case
     23
          because they reveal that the government’s primary motivation was to turn
     24
          individuals away and that all other considerations were a “pretext.” Infra at p. 12.
     25
          Here, the emails at issue hardly constitute “direct evidence” of “pretext,” see infra
     26
          at p. 15, but instead reveal an evaluation of potential effects of fully implementing a
     27
          proposed policy. Without a stronger showing that these emails reveal a pretext,
     28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                    10                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35724 Page 13 of 21


      1   Plaintiffs cannot overcome the deliberative process privilege.          See American
      2   Petroleum Tankers Parent, LLC v. U.S., 952 F. Supp. 252, 267 (D.D.C. 2013)
      3   (upholding the Government’s assertion of privilege and rejecting plaintiff’s prima
      4   facie showing of pretext as insufficient to overcome DPP.).
      5         Even if Plaintiffs’ claims of pretext were an appropriate inference to draw
      6   from these materials, the government maintains that the “intent” of a particular
      7   policy is irrelevant to causes of action that Plaintiffs assert under the APA, the INA,
      8   the Due Process Clause, and the international norm of non-refoulement. See In re
      9   Subpoena Duces Tecum Served on Office of Comp. of Currency, 156 F.3d 1279,
     10   1279 (D.C. Cir. 1998) (“the actual subjective motivation of agency decisionmakers
     11   is immaterial as a matter of law – unless there is a showing of bad faith or improper
     12   behavior”). Instead, the question is whether “agency action” may be upheld “on the
     13   basis articulated by the agency,” Motor Vehicle Mfrs. Ass’n v. State Farm, 463 U.S.
     14   29, 50 (1983). Thus, the inquiry should be whether the government’s use of
     15   metering, and its decision to prioritize its mission sets as outlined in the June 2018
     16   memo, is supported by the conditions at each port of entry and by articulable
     17   justifications outlined in its final policy memos, and not the perceived subjective
     18   motivation of the decisionmaker. That is, the validity of the government’s
     19   justification may (and must, in an APA case) be examined on its merits by evaluating
     20
          the facts underlying its capacity constraints, which the government has produced in
     21
          discovery. Indeed, Plaintiffs’ proffered expert report examines and assesses this
     22
          information. While Defendants disagree with Plaintiffs’ conclusions about this
     23
          evidence, the fact remains that the evidence concerning capacity is sufficient to
     24
          evaluate the Plaintiffs’ claims in this case. Further, there is other available evidence
     25
          that Plaintiffs claim demonstrate “pretext” or “intent”—including documents that
     26
          Plaintiffs have attached to their briefing and that the District Court has already
     27

     28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                    11                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35725 Page 14 of 21


      1   considered. Class Certification Order (ECF No. 513) at 11, 16. Plaintiffs thus cannot
      2   show that they need the deliberative documents at all.
      3         And the harms of disclosure to the quality of governmental decisionmaking
      4   cannot be understated. Release of internal deliberations would negatively impact
      5   future deliberations and would greatly impede on an agency’s ability to engage in
      6   open and frank discussions. See Draganac Decl. ¶ 10 (“Agency personnel must feel
      7   free to propose, discuss, and assess all potential policy options in connection with
      8   the guidance, even those that may present legal, operational, or policy risks.”). The
      9   protective order—even the Attorneys’ Eyes Only designation—cannot fully protect
     10   against these harms. See Draganac Decl. ¶¶ 11-12. Indeed, it is this risk of using
     11   officials’ words against them—regardless of the validity of these inferences—that is
     12   precisely the harm against which the deliberative process privilege was meant to
     13   protect. See Dep’t of Interior v. Klamath Water Users Protective Ass'n, 532 U.S. 1,
     14   8–9 (2001) (privilege rests on “the obvious realization that officials will not
     15   communicate candidly among themselves if each remark is a potential item of
     16   discovery and front page news” and “to enhance the quality of agency decisions by
     17   protecting open and frank discussion among those who make them within the
     18   Government.”).
     19         Plaintiffs do not dispute that these documents are privileged and rather assert
     20
          falsely that “the Government has no interest in the privacy of [these]
     21
          communications.” Infra at p. 15. On the contrary, the disclosure of these documents
     22
          inevitably chills officials’ frank and open communication, compromising future
     23
          decisionmaking. Draganac Decl. ¶¶ 9-12. Such a chilling effect would significantly
     24
          harm the ability of CBP and DHS to propose, consider, and discuss various policy
     25
          changes in the future. See id.
     26
          //
     27
          //
     28
                                                            JOINT MOTION FOR DETERMINATION OF
                                                  12                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35726 Page 15 of 21


      1                              PLAINTIFFS’ ARGUMENT
      2   I.    Introduction
      3         A party cannot use a privilege law as both a shield and sword. Oracle Am.,
      4   Inc. v. Innovative Tech. Distribs., LLC, 2011 WL 2558925, at *1 (N.D. Cal. 2011).
      5   But, that is exactly what Defendants have done. and continue to do.
      6         This is a case concerning the Defendants’ policy of turning back asylum
      7   seekers that are in the process of arriving at ports of entry on the U.S.-Mexico border.
      8   In their Answer, Defendants “deny that CBP has implemented a ‘Turnback Policy’
      9   and aver instead that CBP has issued guidance permitting ports of entry . . . to
     10   implement metering procedures based on their operational capacities.” Dkt. 283 at
     11   ¶ 7. As Defendants put it in their class certification opposition, turnbacks occurred
     12   at ports of entry on the U.S.-Mexico border for “operational purposes,” such as a
     13   lack of holding capacity, “not to deter [non-citizens] from seeking asylum in the
     14   United States.” Dkt. 406 at 10. One of the key documents Defendants have cited in
     15   support of this argument is a “prioritization-based queue management”
     16   memorandum that was first issued on June 5, 2018. See Dkt. 406-4 at 306.
     17         Defendants would like the Court to accept the justifications in the
     18   prioritization-based queue management memo, but are attempting to shield from
     19
          discovery based on the deliberative process privilege documents showing that they
     20
          were adopted based on a pretext. Specifically, correspondence concerning the
     21
          prioritization-based queue management policy shows that U.S. Homeland Security
     22
          Secretary Kirstjen Nielsen specifically considered
     23

     24
                                                , and pressed on with implementing the policy
     25
          anyway. Because Defendants have put the prioritization-based queue management
     26
          memorandum at the heart of their defense, their efforts to assert the deliberative
     27
          process privilege must fail. Even if the deliberative process privilege does apply,
     28
                                                              JOINT MOTION FOR DETERMINATION OF
                                                    13                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35727 Page 16 of 21


      1   that qualified privilege is overcome by the need for this highly relevant information.
      2   II.    The Prioritization-Based Queue Management Policy Was a Thinly-
      3          Veiled Effort to Turn Back Asylum Seekers
      4          The documents subject to the May Clawback Notice are critical to this case.
      5   In May 2018, DHS began rewriting its guidance on turning back asylum seekers. In
      6   late May 2018, DHS Secretary Nielsen began considering a “prioritization-based
      7   queue management” approach that would allow port directors to turnback asylum
      8   seekers when they felt that certain amorphous factors warranted it. During a May
      9   24, 2018 meeting concerning the prioritization-based queue management policy,
     10   Secretary Nielsen
     11

     12                                    Doc. 17 at 317. In response to Secretary Nielsen’s
     13   question, the Office of Field Operations’ (OFO’s) San Diego Field Office indicated
     14   that
     15

     16                                      . Id. at 316. OFO’s El Paso Field Office reported
     17   that                                                                             Doc.
     18   1 at 575.
     19          Doc. 4.
     20

     21

     22
                   Doc. 34 at 011.
     23

     24
                                                                                             Id.
     25

     26

     27
                                                              Id.
     28
                                                             JOINT MOTION FOR DETERMINATION OF
                                                   14                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35728 Page 17 of 21


      1                                                                       After being briefed
      2   about the effects of the policy, Secretary Nielsen implemented it on June 5, 2018.
      3   Therefore, the documents that Defendants seek to claw back are powerful evidence
      4   that, despite their litigation position, officials at the highest level of the U.S.
      5   Department of Homeland Security and U.S. Customs and Border Protection
      6   explicitly
      7                                                        before implementing it.
      8   III.   The Relevance Of The Documents Outweighs Defendants’ Qualified
      9          Deliberative Process Privilege
     10           “The deliberative process privilege is a qualified privilege that applies to pre-
     11   decisional, non-factual, non-public communication occurring within federal
     12   agencies.” Dkt. 446 at 4 (citations omitted). It shields from discovery
     13   communications related to matters of law or policy, with the purpose of protecting
     14   governmental     decision-making       by    maintaining     the   confidentiality    of
     15   recommendations, advise, and deliberations about the formulation of regulations and
     16   policy. Id. The Government bears the initial burden of establishing that documents
     17   are covered by the privilege. Id..
     18          The deliberative process privilege is not absolute. Dkt. 446 at 5. It is a
     19   qualified privilege that is to be applied as narrowly as possible. See Coastal States
     20
          Gas Corp. v. Dep’t of Energy, 617 F.3d 854, 868 (D.C. Cir. 1980). Even if the
     21
          privilege applies, the documents at issue may be discoverable if the plaintiffs’ “need
     22
          for the materials and the need for accurate fact-finding override the government’s
     23
          interest in non-disclosure.” L.H. v. Schwarzenegger, 2007 WL 2009807, at *2–3
     24
          (E.D. Cal. 2007) (citing FTC v. Warner Commc'ns., Inc., 742 F.2d 1156, 1161 (9th
     25
          Cir.1984)). In Warner, the Ninth Circuit laid out four factors to be considered when
     26
          balancing the plaintiffs’ need for discovery against the government’s privilege
     27
          claim: (1) the relevance of the evidence sought to the litigation; (2) the availability
     28
                                                               JOINT MOTION FOR DETERMINATION OF
                                                      15                       DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35729 Page 18 of 21


      1   of comparable evidence from other sources; (3) the government’s role in the
      2   litigation; and (4) the extent to which disclosure would hinder frank and independent
      3   discussion regarding contemplated policies and decisions. 742 F.2d at 1161.
      4         All four factors favor disclosure the documents here. (1) All of the documents
      5   link the Government’s policies to an illegal intent to turnback asylum seekers who
      6   are in the process of arriving at a port of entry. See Dkt. 280 at 60 (a key issue in
      7   this case is whether the Government’s stated justification for turn backs—
      8   “operational capacity constraints” is a pretext); Dkt. 446 at 6.        In particular,
      9   Documents 1-34 show that DHS Secretary Nielsen explicitly requested and
     10   considered how the extent to which the prioritization-based queue management
     11   policy would result in turnbacks of asylum seekers. (2) There is no other evidence
     12   that directly shows that the prioritization-based queue management memorandum
     13   was based on a pretext. Indeed, Defendants steadfastly denied that was the case. For
     14   instance, after acknowledging that CBP policy required him to testify fully and
     15   accurately, Ex. 1 at 51:12-54:1, and that he has always been honest about the purpose
     16   of the metering policy, id. at 56:22-57:13, Todd Owen testified that the purpose of
     17   the turnback policy “was not . . . to deter migrants from enter the U.S. No, it was
     18   not.” Id. at 70:1-5. Plaintiffs should not have to take Mr. Owen’s word for it. (3)
     19   The Government is a party to this case and the deliberative process privilege is
     20
          “inapplicable where the agency’s decision-making is itself at issue.” Dkt. 446 at 5.
     21
          (4) The disclosure of the documents at issue here would not hinder Government
     22
          decision-making—the Government has no interest in the privacy of communications
     23
          that violate the law and, at any rate, the Protective Order in this case restricts the
     24
          disclosure of these documents. See Dkt. 446 at 6. Thus, even if the deliberative
     25
          process privilege applied to these documents, all of the Warner factors, and this
     26
          Court’s prior analysis of those factors, favor the disclosure of the documents.
     27
          Dated: August 18, 2020
     28
                                                             JOINT MOTION FOR DETERMINATION OF
                                                   16                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35730 Page 19 of 21


      1                                          ETHAN P. DAVIS
                                                 Acting Assistant Attorney General
      2
                                                 Civil Division
      3
                                                 WILLIAM C. PEACHEY
      4                                          Director
      5
                                                 KATHERINE J. SHINNERS
      6                                          Assistant Director
      7
                                                 /s/ Alexander J. Halaska
      8                                          ALEXANDER J. HALASKA
                                                 Trial Attorney
      9
                                                 United States Department of Justice
     10                                          Civil Division
                                                 Office of Immigration Litigation
     11                                          P.O. Box 868, Ben Franklin Station
     12                                          Washington, D.C. 20044
                                                 Tel: (202) 307-8704 | Fax: (202) 305-
     13                                          7000
     14
                                                 alexander.j.halaska@usdoj.gov

     15                                          Counsel for Defendants
     16
                                                 MAYER BROWN LLP
     17                                            Matthew H. Marmolejo
                                                   Ori Lev
     18                                            Stephen M. Medlock
     19
                                                 SOUTHERN POVERTY LAW
     20                                          CENTER
     21                                            Melissa Crow
                                                   Sarah Rich
     22                                            Rebecca Cassler
     23
                                                 CENTER FOR CONSTITUTIONAL
     24                                          RIGHTS
                                                    Baher Azmy
     25                                             Ghita Schwarz
     26                                             Angelo Guisado

     27                                          AMERICAN IMMIGRATION
                                                 COUNCIL
     28
                                                        JOINT MOTION FOR DETERMINATION OF
                                            17                          DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35731 Page 20 of 21


      1                                           Karolina Walters
      2
                                              By: /s/ Stephen M. Medlock
      3
                                                   Stephen M. Medlock
      4
                                              Attorneys for Plaintiffs
      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                      JOINT MOTION FOR DETERMINATION OF
                                            18                        DISCOVERY DISPUTE
Case 3:17-cv-02366-BAS-KSC Document 521 Filed 08/18/20 PageID.35732 Page 21 of 21


      1                            CERTIFICATE OF SERVICE
      2        I certify that I caused a copy of the foregoing document to be served on all
      3   counsel via the Court’s CM/ECF system.
      4   Dated: August 18, 2020                      MAYER BROWN LLP
      5

      6                                               By /s/ Stephen M. Medlock

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                            JOINT MOTION FOR DETERMINATION OF
                                                                            DISCOVERY DISPUTE
